By the Court.

Nisbet, J.
delivering the opinion.
[1.] The return to the writ of habeas corpus shows that Jacob Yancy had been brought before the Inferior Court as a free person of color, upon a charge of having violated the Registry Laws, and upon a plea of guilty, was sentenced to pay a fine of one hundred dollars, and being unable to pay, was, in pursuance of the Statute, hired to the respondent.
Upon the hearing, it was conceded by agreement of parties, that he was a dark colored person, and the son of a free white woman, &c. Upon these facts, his counsel assumed that, being the son of a free woman, he followed the condition of his mother as to civil rights, and was from that fact to be held and taken as a citizen, until the contrary was made to appear by two concurring verdicts of a Jury, as provided by our Statute Law. The Court overruled this position of counsel, and remanded Jacob Yancy to the custody of the respondent. We do not find *537ourselves at liberty to enter upon this question. The return to. the writ shows that his detention is legal. The Inferior Court had jurisdiction of the person and subject matter, and adjudged! him a free person of color, and farther adjudged him guilty of a-violation of the.Registry Laws, and his detention is the penalty inflicted by the Court for that violation, and which is prescribed, by law. Prince, 796, ’97, 810.
In the trial of the cause, it does not appear to us that the Inferior Court either exceeded their jurisdiction or acted without jurisdiction. Their judgment is a valid, subsisting judgment— if irregular in any particular, it can be set aside, and until that is done, we have no power to discharge the petitioner. The question made by his counsel might have been made before the Inferior Court, and might have been thence brought, by the usual course, before this Court, but it was not made.
Let the judgment be affirmed.